DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0034022 filed on 03/23/2018.
Examiner’s Note
 Claim 1 used the term “Inter sensor failure”. This term is interpreted as missing sensor data value for the purpose of examining. 
Claim 1 used the term “Normality”. The term “Normality” is interpreted as “normal condition data” which is in right level with the sensor working correctly.
Claim 8 uses the term “multi-layer perceptron” which is recited in the specification as serving to estimate an operation reliability c (t) of an input inputted for a test on the basis of the extent to which the input is different from data used for the training.

Drawings
Amended drawing, applicant’s argument, and amendment in specification together clarifies confusion related to the drawing. Thus objection has been withdrawn.
35 USC § 112(b)
Claim 10 has been canceled. Thus the rejection has been withdrawn.

35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 11 are not rejected under 35 U.S.C. 101. Claim 1 and 11 are considered on the basis of 35 U.S.C. 101. Although the claims recite abstract limitations, the claim is not rejected based on statue 35 USC 101 because of the following reason:
The claim limitation “a reconstruction target sensor output value reconstructing unit configured to, when an output value of a specific sensor is missing, predict and reconstruct….” recites a practical application and definite  usage of the previous steps and does not direct to a judicial exception  such as law of nature , a natural phenomenon or an abstract idea.
Similar reasoning is applicable for Claim 11.

Allowable Subject Matter
Claim 1, 3-9, and 11-12 are allowed.
Claims 2 and 10 are cancelled.
Regarding claim 1 and 11 the closest prior art of record,  Liu et al. (Z. Liu, W. Zhang, S. Lin and T. Q. S. Quek, "Heterogeneous Sensor Data Fusion By Deep Multimodal Encoding," in IEEE Journal of Selected Topics in Signal Processing, vol. 11, no. 3, pp. 479-491, April 2017, doi: 0.1109/JSTSP.2017.2679538.), (hereinafter Liu) in view of Bruemmer et al. (US 9586314 B2) (hereinafter Bruemmer). 
Regarding claim 1 Liu teaches 
 apparatus for processing multi-type sensor (Liu, Abstract, “Heterogeneous sensor data”) signals on the basis of multi- modal deep learning (Liu, Abstract, “In this paper, we propose a multimodal data fusion framework, the deep multimodal encoder (DME), based on deep learning techniques for sensor data compression, missing data imputation, and new modality prediction under multimodal scenarios”), the apparatus comprising: 
an inter-sensor mutual failure diagnosis unit including a multi-modal deep auto encoder, and configured to learn a correlation existing between multi-modalities (p. 480, section B. lines 3-6), extract shared representation between modalities from multi-modal inputs (Fig. 3, “Fused representation” is interpreted as shared representation , “Modality 1 output and Modality 2 output (i.e. multi-modal inputs)”) on the basis of the learned correlation (Liu, Page 482 , Section IV-A, line 14-17, “ we designed the DME model(i.e. multi-modal deep auto encoder)  to take the inter-modal correlations (i.e. learned correlations) into account. The model in Fig. 3(b) shows a possible design of how to incorporate inter-modal correlations.”), and perform an inter-sensor mutual failure diagnosis (Liu, Abstract, line13-15, “By incorporating our new objective function, DME shows remarkable ability for missing data imputation tasks in sensor data”. Examiner has interpreted “missing data imputation” as “sensor failure diagnosis”. Fig. 6(a) shows the error for missing temperature, humidity and  illuminance data, i.e. a mutual failure diagnosis); and
a reconstruction target sensor output value reconstructing unit (Liu, Page 481, Section III, “In this section, we provide the general idea of our three main tasks:  configured to, when an output value of a specific sensor is missing, predict and reconstruct the output value of the sensor using other sensor information (Liu, Page 482, Section III-C, “we will not only study the new modality prediction of DME for complete environmental matrices, but also explore how to reconstruct a new modality from original environmental matrices with missing values”) using the shared representation extracted (Liu, Page 482, Section III-C, “new modality prediction can be described as follows: given two input environmental matrices Xc and Yc, we can learn a shared representation Hc from Xc and Yc.”) from other modal sensors (page 482 III.A. lines 1-3, “In practice, many sensor nodes (i.e. other modal sensors) are distributed in certain areas and they periodically sense the environmental data and send it to the server”).


Bruemmer teaches an individual sensor failure diagnosis unit (Bruemmer, Fig 1, element 140) configured to measure a normality of a sensor output of a single modal sensor at each sampling period, and sense an abnormal operation of the sensor on the basis of the measured normality; (Bruemmer, COL 7, line 35-45, “an energy sensor that collects information regarding the energy state of an object. The data correlation and analysis unit 140 of the present invention compares the recent energy(i.e. sensor output) (an average of the latest “n” sequential readings- i.e. each sampling period ) (e.g., visual or thermal pixel matrix, range scan, etc.) to the average energy level for the earlier “m” time steps where m is more than “y” times greater than n. Whenever the difference between recent data (average of the last n readings) and the historical norm (i.e. normal data which is the indication of normal condition)(the average of the past m 
However the prior art alone or in combination fails to anticipate or render obvious 
An apparatus for processing multi-type sensor signals on the basis of multi- modal deep learning, the apparatus comprising: wherein the individual sensor failure diagnosis unit comprises: an information compressor configured to compress output information of individual sensors; 
a dynamic information reliability meter configured to derive a value that is expected to form compressed data of a current point in time from compressed data of a previous point in time using a dynamic aspect that is modeled through training data;
an individual input reliability meter configured to calculate a reliability of a sensor output at a specified point of time in view of normality and abnormality; and 
a final reliability meter configured to calculate a final reliability using a linear regression analyzer on the basis of reliability weights for a reconstructed data distribution and a compressed data distribution in combination  with rest of the claim limitations as claimed and defined by the applicant .
Dependent claims 3-9 also distinguish over the prior art for at least same reason as claim 1.
Regarding claim 11 Liu teaches 
a method for processing multi-type sensor (Liu, Abstract, “Heterogeneous sensor data”) signals to perform a sensor failure diagnosis and a reconstruction in a multi-modal sensor network combined with multi-type sensors, the method (Liu, Abstract, “In this paper, we propose a multimodal data fusion framework, the deep multimodal encoder , comprising:
 	
learning a correlation existing between multi-modalities (p. 480, section B. lines 3-6), extracting shared representation between modalities from multi-modal inputs (Liu, Fig. 3, “Fused representation” is interpreted as shared representation , “Modality 1 output and Modality 2 output (i.e. multi-modal inputs)”) on the basis of the learned correlation (Liu, Page 482 , Section IV-A, line 14-17, “ we designed the DME model(i.e. multi-modal deep auto encoder) to take the inter-modal correlations (i.e. learned correlations) into account. The model in Fig. 3(b) shows a possible design of how to incorporate inter-modal correlations.”), and performing an inter-sensor mutual failure diagnosis(Liu, Abstract, line 12-14, “By incorporating our new objective function, DME shows remarkable ability for missing data imputation tasks in sensor data”. Examiner has interpreted “missing data imputation” as “sensor failure diagnosis”. Fig. 6(a) shows the error for missing temperature, humidity and  illuminance data, i.e. a mutual failure diagnosis) ; and 
when an output value of a specific sensor is missing (Liu, Page 482, Section III-C, “we will not only study the new modality prediction of DME for complete environmental matrices, but also explore how to reconstruct a new modality from original environmental matrices with missing values”), predicting and reconstructing (Liu, Page 481, Section III, “In this section, we provide the general idea of our three main tasks: sensor data reconstruction”) the output value of the sensor using other sensor information using the shared representation extracted (Liu, Page 482, Xc and Yc, we can learn a shared representation Hc from Xc and Yc.”) from other modal sensors (page 482 III.A. lines 1-3, “In practice, many sensor nodes (i.e. other modal sensors) are distributed in certain areas and they periodically sense the environmental data and send it to the server”).
Bruemmer teaches measuring a normality of a sensor output of a single modal sensor at each sampling period, and sensing an abnormal operation of the sensor on the basis of the measured normality; (Bruemmer, COL 7, line 35-45, “ an energy sensor that collects information regarding the energy state of an object. The data correlation and analysis unit 140 of the present invention compares the recent energy(i.e. sensor output) (an average of the latest “n” sequential readings- i.e. time period ) (e.g., visual or thermal pixel matrix, range scan, etc.) to the average energy level for the earlier “m” time steps where m is more than “y” times greater than n. Whenever the difference between recent data (average of the last n readings) and the historical norm (i.e. normal data which is the indication of normal condition)(the average of the past m readings) is significant (exceeds a specified threshold “z”) an anomaly(i.e. abnormality ) is recorded.”)
However the prior art alone or in combination fails to anticipate or render obvious 
A method for processing multi-type sensor signals to perform a sensor failure diagnosis and a reconstruction in a multi-modal sensor network combined with multi-type sensors, the method comprising: wherein the sensing the abnormal operation of the sensor includes: compressing output information of individual sensors; deriving a value that is expected to form compressed data of a current point in time from compressed data of a previous point in time using a dynamic aspect that is modeled through training data; calculating a reliability of a sensor output at a specified point of time in view of normality and abnormality; and calculating a final reliability using a linear regression analyzer on the basis of reliability weights for a reconstructed data distribution and a compressed data distribution in combination  with rest of the claim limitations as claimed and defined by the applicant .
Dependent claim 12 also distinguish over the prior art for at least same reason as claim 11.
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Varavsky et al. (US 20150164389 A1) –This art teaches methods and systems for sensor calibration and sensor fusion with redundant sensors (Abstract).
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862